Citation Nr: 1022192	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-39 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
service-connected generalized anxiety disorder prior to May 
28, 2009.

2.  Entitlement to a total rating due to individual 
unemployability (TDIU) resulting from service connected 
disability.

3. Entitlement to a rating in excess of 50 percent for 
service-connected generalized anxiety disorder from May 28, 
2009 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1974, January 1976 to June 1976, and January 1978 to 
May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In March 2009, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In June 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

Since the last adjudication of the claim by the RO, the 
Veteran has submitted additional evidence consisting of lay 
statements.  See 38 C.F.R. § 20.1304 (2009).  In a May 2010 
statement, the Veteran's representative waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision and appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The July 2003 rating decision granted service connection for 
generalized anxiety disorder and assigned a rating evaluation 
of 30 percent.  While the appeal was pending, a July 2009 DRO 
decision increased the rating evaluation to 50 percent and 
assigned a total disability rating due to individual 
unemployability (TDIU), effective May 28, 2009.  However, as 
the rating assigned for her anxiety disorder is less than the 
maximum schedular rating available for this disability, the 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


FINDINGS OF FACT

1. Prior to May 28, 2009, service-connected generalized 
anxiety disorder was manifested by impaired mood, anxiety, 
excessive worry, sleep impairment, some circumstantial 
thoughts, symptoms subjectively related to panic attacks, and 
a GAF score ranging from 55-70; occupational and social 
impairment with reduced reliability and productivity is not 
shown prior to May 28, 2009.  

2. Prior to May 28, 2009, the Veteran did not have one 
service-connected disability rated at 60 percent or more or 
multiple service-connected disabilities of which one was 
rated at 40 percent or more and the combined rating was at 
least 70 percent.

3. From May 28, 2009 onward, service-connected generalized 
anxiety disorder was manifested by impairments of mood, 
affect, and sleep, subjectively diagnosed panic attacks, and 
circumstantial speech and thought processes, resulting in 
reduced reliability and productivity; occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
service-connected generalized anxiety disorder have not been 
met for the period prior to May 28, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).

2.  The criteria for a TDIU are not met prior to May 28, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


3. The criteria for a rating in excess of 50 percent for 
service-connected generalized anxiety disorder have not been 
met for the period from May 28, 2009 onward.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the March 2009 Board remand, the Veteran was 
scheduled for VA examinations to assess the severity of her 
service connected anxiety disorder and the impact that her 
service-connected disabilities have on her employability.  
The requested examinations were conducted in May and June 
2009.  Thereafter, the agency of original jurisdiction 
readujdicated the claims. Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2001 with regard to her 
service connection claim, prior to the initial unfavorable 
AOJ decision issued in July 2003.  Additional letters were 
sent in February 2004 and August 2006, of which the August 
2006 letter was relevant to the initial rating claim.

The Board observes that the pre-adjudicatory VCAA notice 
issued in March 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claim, and her and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of her concomitant responsibilities in 
the development of her claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that she has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Thus, as all necessary notice for a 
service connection claim was issued prior to the grant of 
that benefit, no additional notice is required.  Moreover, 
the Board notes that, as a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the 
present case, subsequent to the August 2006 letter, the 
Veteran's claim was readjudicated, thereby rendering any 
defect in timing harmless.

With respect to her claim for TDIU benefits prior to May 28, 
2009, the Veteran was afforded a VCAA letter addressing the 
VCAA in February 2004.  Furthermore, in various statements to 
VA the Veteran and her representative have expressed actually 
knowledge of the information necessary to establish TDIU 
benefits.  See March 2009 Appellant's Brief (Veteran's 
representative cites to relevant case law and VA regulations 
pertaining to TDIU benefits).  Likewise, a statement of the 
case and various supplemental statements of the case issued 
during the course of this appeal have contained the legal 
criteria necessary to establish entitlement to TDIU benefits.  
To the extent that the VCAA notice letters in this case do 
not satisfy the duty notify, such error has been rendered 
harmless as the record reflects that the Veteran had actual 
knowledge of the information and evidence, as well as 
relevant law, for consideration in adjudicating the issue.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
records, and the reports of March 2004, September 2006, and 
June 2009 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of her claim.  The 
Veteran has not identified any additional records that VA 
needs to obtain to ensure an equitable disposition of the 
claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, each examiner documented 
the Veteran's subjective complaints and medical history and 
evaluated the Veteran's observable symptoms.  Thereafter, in 
their reports, the examiners provided information sufficient 
in detail and relevance to the rating criteria to allow for 
determination of the appropriate disability rating and the 
impact that her service-connected disabilities have on her 
employability.  The Board observes that the March 2004 
examination report does not indicate that the examiner 
reviewed the claims file.  However, this factor alone does 
not render the examination inadequate.  In an initial rating 
claim, the current findings are most relevant to an equitable 
outcome.  As nothing suggests that the lack of a claims file 
resulted in the examiner documenting findings inconsistent 
with the medical history outlined in the claims file, the 
Board does not find the March 2004 VA examination inadequate 
for rating purposes.  Furthermore, the subsequent 
compensation and pension examinations reflect review of the 
Veteran's claims folder along with a comprehensive 
examination of the Veteran.  These records provide sufficient 
detail to rate the Veteran's psychiatric disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Accordingly, the Board has considered all evidence of record 
in evaluating the Veteran's service-connected generalized 
anxiety disorder.  Also, in Fenderson, the Court discussed 
the concept of the "staging" of ratings, finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  Thus, the Board has considered the propriety of 
staged ratings in evaluating the Veteran's service-connected 
disability.

Prior to May 28, 2009, the Veteran's service-connected 
generalized anxiety disorder was assigned a 30 percent rating 
evaluation.  From May 28, 2009 onward, service-connected 
generalized anxiety disorder has been assigned a 50 percent 
rating evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2009).  The Veteran contends that her symptomology 
has been worse throughout the appeal period than is 
contemplated under such ratings, and that higher ratings 
should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400.

Treatment records during the Veteran's period of active duty 
for training in 1978 show that she was treated for an anxiety 
disorder.  She was hospitalized for an acute schizophrenic 
episode in November 1978 and a chronic schizophrenic disorder 
in June 1983.  Subsequent VA outpatient treatment records 
show continued treatment for psychiatric conditions.  

Additionally, during the appeal period, the Veteran was 
afforded several VA examinations.  The Board notes that no VA 
examination was conducted prior to the initial grant of 
benefits in July 2003; however, there is a May 2001 VA mental 
health intake evaluation of record.  This evaluation took 
place approximately six weeks prior to receipt of the 
Veteran's claim; however, given the lack of detailed relevant 
treatment evidence available, the Board will consider this 
evidence in determining the propriety of the initial rating 
assigned.  

While the record shows that the Veteran has been receiving 
psychiatric treatment at a VA facility throughout the appeal 
period and that she is taking medication for her psychiatric 
disability; however, these records do not contain findings 
inconsistent with the VA compensation and pension 
examinations undertaken during the course of the appeal.  GAF 
scores assigned in these records typically ranged from 60 to 
70.  

At the time of the May 2001 mental health intake evaluation, 
the Veteran reported going to church regularly and activity 
in an organization for professional women.  Mood was blunted 
and affect was restricted.  Thought processes, concentration, 
and speech showed no deficits.  The Veteran was noted to be 
oriented to person, place, and time.  She denied auditory and 
visual hallucinations and suicidal and homicidal ideations.  
The social worker reported that the Veteran's memory, 
judgment, and insight were good.  The GAF score assigned was 
70.

At the March 2004 VA examination, the Veteran's 
symptomatology had not changed from that reported above.  It 
was noted that the Veteran had been receiving outpatient 
treatment since receiving inpatient treatment in 1978; 
however, she had not received any inpatient treatment since 
her initial hospitalization.  She reported that she felt 
nervous all of the time.  She denied any suicidal or 
homicidal ideations.  Her appetite was very good, but she 
slept only with assistance from medication.  The Veteran 
lived at home alone.  She was unmarried and had no children.  
However, she was "very close" to her family.  The Veteran 
had college degree in elementary education.  

The examiner observed that the Veteran was appropriately 
groomed and had appropriate hygiene.  She was cooperative and 
pleasant throughout the interview and maintained good eye 
contact.  There was no psychomotor agitation or retardation.  
Her speech had normal rhythm, rate, tone, and volume.  Her 
mood was tired and nervous and her affect was anxious.  Her 
thought process was logical, sequential, and goal directed.  
She had no hallucinations or delusion; however she worried 
"quite a bit" about various things in her life.  She was 
alert and oriented times four with good insight and judgment.  
Her impulse control was good.  The GAF score assigned was 55-
60.  While the examiner noted that the Veteran was constantly 
worried and felt nervous all the time, the examiner opined 
that the Veteran's generalized anxiety disorder had only a 
mild to moderate impact on her current functional status.  

In September 2006, the Veteran presented with mild to 
moderate anxiety, odd behavior and appearance, and 
constricted affect.  The Veteran felt that people did not 
want to be around her.  The examiner noted that the Veteran 
had a lack of close friends.  The Veteran's affect was 
constricted and mood was so-so.  Speech was unremarkable.  
The examiner observed the Veteran to be oriented to person, 
place, and time.  Thought process was documented as slightly 
circumstantial.  The examiner reported that the Veteran did 
not have hallucinations, sleep impairment, or exhibit 
obsessive or ritualistic behavior.  Additionally, the Veteran 
stated that she had panic attacks, but the examiner noted 
that her description of the attack, i.e., her face turning 
red and feeling upset, did not sound like a panic attack.  
The Veteran denied problems with her overall personal 
hygiene, but the examiner observed that she was slightly 
malodorous and her clothes were somewhat mismatched and 
stained.  She had no problems with activities of daily 
living.  The Veteran's remote, recent, and immediate memories 
were normal.  The examiner stated that the Veteran did not 
experience total occupational and social impairment and that 
her symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  On the 
contrary the examiner observed her symptoms did not appear to 
significantly impact her overall employability.  She further 
found that the Veteran's symptoms did not result in reduced 
reliability and productivity, but an occasional decrease in 
work efficiency with generally satisfactory functioning.  The 
examiner observed that the Veteran's symptoms had not changed 
since her last examination and assigned a GAF score of 55-60 
for her psychological functioning.

The Veteran underwent a VA general medical examination in May 
2009.  The examiner observed that the Veteran's affect was 
flat with normal mood and judgment.  It was noted that the 
Veteran had a history of interpersonal relationship 
difficulty along with depression and anxiety.  The Veteran 
appeared disheveled.  The Veteran denied a history of 
substance abuse, memory problems, loss of control, homicidal 
symptoms and confusion.  

At her June 2009 VA examination, which was performed by the 
same examiner that conducted the 2006 examination, the 
Veteran reported that she kept in touch with her family on a 
weekly basis, but that they do not visit.  She also stated 
that she wrote letters to people, but had few friends and two 
people who helped with household chores.  The Veteran 
indicated that she had trouble sleeping, worried excessively, 
and had episodes in which her face would turn red and she 
would feel chilled and think she was not going to live until 
morning.  Additionally, she endorsed feeling depressed one to 
two days per week.  No suicidal or homicidal ideations were 
reported, and the Veteran denied having hallucinations.

The examiner documented adequate grooming, circumstantial 
speech, mildly anxious affect, and circumstantial thought 
process, but orientation to person, place, and time.  Memory 
was found to be normal.  Overall, the examiner found that the 
Veteran's impairment due to anxiety had increased in 
severity.  She stated that the Veteran did not have total 
occupation and social impairment, or deficiencies in areas 
such as judgment, thinking, family relations, work, mood, or 
school.  However, she indicated that the Veteran exhibited 
reduced reliability and productivity due to her psychiatric 
symptoms with moderate impairment.  She assigned a GAF score 
of 52.  

In addition to her diagnosis of generalized anxiety disorder, 
the Veteran has had diagnoses of Axis II personality 
disorders.  However, the Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
Veteran's symptoms of generalized anxiety disorder from 
symptoms of any personality disorder(s).  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Accordingly, 
the Board attributes all relevant symptoms to the Veteran's 
service-connected psychiatric disability. 

The Board notes that the Veteran has been assigned GAF scores 
ranging from 50 to 70.  A GAF score of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a).  

Based on the above, the Board finds that ratings in excess of 
those assigned are not warranted in this case.  Prior to May 
28, 2009, the Veteran exhibited symptoms of impaired mood, 
anxiety, excessive worry, and sleep impairment.  She also 
reported panic attacks, although the September 2006 VA 
examiner indicated that her symptoms did not sound like panic 
attacks.  The evidence does not show occupational and social 
impairment with reduced reliability and productivity or 
typical symptoms of a 50 percent rating, such as 
circumstantial speech, panic attacks more than once a week, 
or impaired understanding of complex commands, judgment, and 
thinking.  Although she apparently had few friends, the 
Veteran was close to family and engaged in at least one 
social group, for professional women.  The Board acknowledges 
the Veteran's November 2005 statement, in which she claimed 
having illogical thought processes and having difficulty 
getting along with people; however, none of the 
contemporaneous treatment evidence reflects complaints or 
observations of such symptoms.  

The Board notes that the September 2006 VA examiner 
documented circumstantial thought process; however, the Board 
concludes that the Veteran's symptoms do not most closely 
approximate a rating in excess of 30 percent at that time.  
Specifically, her memory and speech remained normal, and no 
impairment of judgment or insight was noted.  Further, it was 
questionable whether the Veteran was experiencing true panic 
attacks.  Additionally, the VA examiner found that the 
Veteran did not display reduced reliability and productivity 
or more serious decrease in functioning due to her symptoms 
that would warrant a rating in excess of 30 percent.  For 
these reasons, the Board finds that an initial rating in 
excess of 30 percent for service-connected generalized 
anxiety disorder is not warranted for the period prior to May 
28, 2009. 

Additionally, the Board observes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part and parcel of 
an increased-rating claim when raised by the record.  The 
Board has jurisdiction to consider the Veteran's possible 
entitlement to a TDIU rating in this circumstance when the 
TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the 
severity of the service-connected disability in question, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).  In this case, the Veteran filed a 
claim for a TDIU rating in February 2004, and this claim was 
granted in a July 2009 rating decision.  However, the 
effective date assigned was May 28, 2009.  Therefore, in 
light of the Court's decision in Rice, the Board must 
adjudicate whether a TDIU rating is warranted for the period 
prior to May 28, 2009 as part of the claim for an increased 
rating for the service-connected psychiatric disability.  Id.  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009). For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

Prior to May 28, 2009, service connection was in effect for 
anxiety disorder, not otherwise specified, evaluated as 30 
percent disabling, post-operative nephrectomy, evaluated as 
30 percent disabling, hemorrhoids, evaluated as 10 percent 
disabling; and post-operative residuals, cholecystectomy with 
appendectomy, evaluated noncompensably.  Her combined service 
connected disability rating was 60 percent prior to May 28, 
2009.  Thus, the Veteran's combined service-connected 
disability rating did not meet the threshold criteria for a 
TDIU rating prior to May 28, 2009.  Consequently, the only 
basis upon which a TDIU rating may be granted is 
extraschedular.

However, the Board determines that the record prior to May 
28, 2009 does not show that the Veteran was unemployable due 
solely to her service-connected disabilities.  In this 
regard, the Board notes that the September 2006 VA examiner 
stated that the Veteran's anxiety caused mild to moderate 
impairment, but did not significantly impact her overall 
employability.  She then proceeded to indicate that the 
Veteran's medical conditions, limited ability to ambulate, 
chronic knee disorder, and personality traits likely 
contributed to the Veteran's unemployability.  Thus, even 
though the Veteran's medical condition related to her 
nephrectomy is service-connected, the opinion of the examiner 
still demonstrates that the Veteran was not unemployable due 
solely to service-connected disabilities.  Additionally, a 
September 2006 VA general medical examination report relates 
that the Veteran's disability due to her nephrectomy 
prevented her participation in sports, but otherwise caused 
mild impairment, which does not suggest unemployability due 
to that disability.  The other competent evidence relevant to 
this period does not contradict these findings.  Accordingly, 
the Board concludes that an increased rating in the form of a 
TDIU rating is also not warranted for the period prior to May 
28, 2009.

As for the period from May 28, 2009 onward, the Board notes 
that the June 2009 VA examiner specifically stated that the 
Veteran's symptoms had become worse since she saw the Veteran 
in September 2006.  The Veteran continued to display 
impairments of mood, affect, and sleep and her reports of 
panic attacks remained the same.  However, her speech and 
thought processes were documented as being circumstantial.  
Further, the Veteran stated that her family did not visit, 
which suggests that the Veteran's interpersonal activities 
had decreased.  The examiner overall found that the Veteran's 
symptoms had progressed to result in reduced reliability and 
productivity that exemplifies a 50 percent rating evaluation.

The Board does not find that the Veteran's symptoms more 
closely approximate a rating in excess of 50 percent.  
Specifically, she did not exhibit deficiencies in most areas, 
such as work, family relations, judgment, thinking, or mood.  
Additionally, her symptoms were not more representative of a 
higher rating.  That is, she denied suicidal ideation, and no 
obsessional rituals were reported.  Although circumstantial, 
the Veteran's speech was not documented to be illogical, 
obscure, or irrelevant.  Further, her claimed panic and 
depression were not shown to be continuous.  The Veteran 
exhibited some neglect in personal appearance and hygiene, 
being noted to be malodorous and oddly dressed, but her 
grooming was still reported to be adequate.  Moreover, the 
examiner did not observe any disorientation to person, place, 
or time.  In light of these facts, the Board finds that a 
rating in excess of 50 percent for the period from May 28, 
2009 onward is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against ratings in excess of 30 percent prior to 
May 28, 2009 and in excess of 50 percent from May 28, 2009 
onward. 

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
generalized anxiety disorder presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
acknowledges that the Veteran has on several occasions 
reported that she cannot work due to her service-connected 
disabilities.  However, the mere fact that the Veteran is not 
working is not sufficient to require extraschedular 
consideration.  In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the Veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Further, 
SSA records show that SSA disability was awarded based on 
impairment from osteoarthritis and obesity.  The Veteran's 
psychological symptoms are fully contemplated in the rating 
schedule, and the medical evidence does not suggest that the 
level of overall functioning the Veteran experiences is not 
adequately compensated by the rating schedule or that there 
are unusual or exceptional circumstances to warrant an extra-
schedular TDIU rating based on the Veteran's service-
connected disorders.  Thus, the Board finds that referral for 
an extraschedular rating is not warranted.  


ORDER

A rating in excess of 30 percent for service-connected 
generalized anxiety disorder prior to May 28, 2009 is denied.

A total disability rating due to individual unemployability 
resulting from service connection prior to May 28, 2009 is 
denied.

A rating in excess of 50 percent for service-connected 
generalized anxiety disorder from May 28, 2009 onward is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


